Case 0:21-cv-60746-RS Document 1 Entered on FLSD Docket 04/06/2021 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                FT. LAUDERDALE DIVISION

 JOHN AGUILA, and individual,

        Plaintiff,
 v.                                                            Case No.

 RIPA & ASSOCIATES, LLC a Florida limited
 liability company,

       Defendant.
 __________________________________________/

 TO:    THE UNITED STATES DISTRICT COURT
        SOUTHERN DISTRICT OF FLORIDA, FT. LAUDERDALE DIVISION

                                     NOTICE OF REMOVAL

        Defendant, RIPA & Associates, LLC (“Ripa”), through its counsel, hereby gives notice to

 this Court, pursuant to 28 U.S.C. §§ 1331, 1367, 1441, and 1446, of the removal to this Court of

 this cause originally filed and now pending in the Circuit Court of the Seventeenth Judicial Circuit

 of the State of Florida, Broward County. In support of its Notice, Ripa states:

        1.      Plaintiff, John Aguila (“Aguila”), filed the above-styled action in the Circuit Court

 of the Seventeenth Judicial Circuit of the State of Florida, Broward County, on or about March 15,

 2021 (Case No. CACE-21-005421). Aguila named Ripa as a Defendant.

        2.      Ripa received service of process of the Summons and Complaint on March 18,

 2021. This removal is, thus, timely filed in this Court within thirty (30) days of Ripa’s receipt of

 the initial pleading in this case, pursuant to 28 U.S.C. § 1446(b)(1).

        3.      The only two parties in this case are Aguila and Ripa.

        4.      In this action, Aguila seeks damages for, among other things, Ripa’s purported

 violation of the “Federal Motor Vehicle Information and Cost Savings Act” (“Federal Odometer

 Act”), 49 U.S.C. § 32710, et seq. Aguila does not allege a specific measure of damages, but asserts
Case 0:21-cv-60746-RS Document 1 Entered on FLSD Docket 04/06/2021 Page 2 of 4




 that the amount in controversy is “in excess of Thirty Thousand Dollars ($30,000.00), exclusive

 of interest, costs and attorney’s fees.” [Complaint for Damages and Incidental Relief

 (“Complaint”), ¶ 100].

         5.      Aguila’s Complaint includes a demand for a jury trial. [Complaint, p. 27].

         6.      Venue is proper in this District under 28 U.S.C. § 1441(a) because this District and

 this Division embrace Broward County, the place in which the removed action is currently

 pending.

         7.      This Court has federal jurisdiction over this action pursuant to 28 U.S.C. 1331

 (federal question jurisdiction) and 28 U.S.C. § 1367 (supplemental jurisdiction).

         8.      Pursuant to 28 U.S.C. § 1331, federal courts have original jurisdiction over any

 civil case “arising under the Constitution, laws, or treaties of the United States.”

         9.      Aguila’s Complaint falls squarely within this grant of jurisdiction because it

 expressly includes a claim (Count I) based upon a federal statute, i.e., the Federal Odometer Act,

 49 U.S.C. § 32710, et seq.

         10.     Because Aguila’s Federal Odometer Act claim arises under the laws of the United

 States, this Court has original jurisdiction over that claim. 28 U.S.C. § 1331; see also Lobo v.

 Celebrity Cruises, Inc., 704 F.3d 882, 891 (11th Cir. 2013) (“Where a plaintiff’s well-pleaded

 complaint alleges a cause of action arising under federal law, subject matter jurisdiction exists for

 a federal court to determine whether the allegations entitle him to relief.”).

         11.     In addition, 28 U.S.C. § 1367, “in any civil action of which the district courts have

 original jurisdiction, the district courts shall have supplemental jurisdiction over all other claims

 that are so related to claims in the action within such original jurisdiction that they form part of the

 same case or controversy under Article III of the United States Constitution.” 28 U.S.C. § 1367(a).



                                                    2
Case 0:21-cv-60746-RS Document 1 Entered on FLSD Docket 04/06/2021 Page 3 of 4




         12.      Aguila’s state law claims for violation of the “Florida Deceptive and Unfair Trade

 Practices Act” (“FDUTPA”), Fla. Stat. § 501.201, et seq. (Count II), Fraud (Count III), Negligent

 Misrepresentation (Count IV), Fraudulent Inducement (Count V), and Breach of Express Warranty

 (Count VI) are so related to Aguila’s claim for purported violation of the Federal Odometer Act

 that they form part of the same case or controversy under Article III of the United States

 Constitution. Indeed, the state and federal law claims are all premised upon the same allegations

 identified in the Complaint at paragraphs 1 through 99. See [Complaint, ¶¶ 101, 116, 128, 135,

 142, and 148].

         13.      Because Aguila’s state law claims are based on the same nucleus of operative facts,

 the Court has supplemental jurisdiction over Aguila’s state law claims pursuant to 28 U.S.C. §

 1367.

         14.      Accordingly, this case is properly removable under 28 U.S.C. §§ 1331 and 1367.

         15.      Copies of all process, pleadings, and orders filed in the state court action are

 attached hereto as Composite Exhibit “1.”

         16.      Ripa is giving written notice of filing this Notice of Removal as required by 28

 U.S.C. § 1446(d) to Aguila’s counsel in the state court action.

         17.      A copy of this Notice of Removal will be filed with the Broward County Clerk of

 Court, as required by 28 U.S.C. § 1446(d).

         18.      This matter is being removed to the Ft. Lauderdale Division pursuant to 28 U.S.C.

 § 1446(a).

         Dated this 6th day of April 2021.

                                                       s/ Ty G. Thompson
                                                       E.A. “SETH” MILLS, JR., ESQ.
                                                       Florida Bar No. 339652
                                                       Email: smills@mpdlegal.com
                                                       Secondary: csolstis@mpdlegal.com
                                                   3
Case 0:21-cv-60746-RS Document 1 Entered on FLSD Docket 04/06/2021 Page 4 of 4




                                                    TY G. THOMPSON, ESQ.
                                                    Florida Bar No. 0585041
                                                    Email: tthompson@mpdlegal.com
                                                    Secondary: mlewis@mpdlegal.com
                                                    ROBERT C. GRAHAM, JR., ESQ.
                                                    Florida Bar No 105951
                                                    Primary: rgraham@mpdlegal.com
                                                    Secondary: mlewis@mpdlegal.com
                                                    MILLS PASKERT DIVERS
                                                    100 North Tampa Street, Suite 3700
                                                    Tampa, Florida 33602
                                                    813-229-3500 – telephone
                                                    813-229-3502 – facsimile
                                                    Counsel for RIPA & Associates, LLC

                                CERTIFICATE OF SERVICE
        I HEREBY CERTIFY that on April 6, 2021, I electronically filed the foregoing with the

 Clerk of the Court using the CM/ECF system, and sent via electronic mail a copy of the foregoing

 to:

 Robert W. Murphy, Esq.
 1212 S.E. 2nd Ave.
 Fort Lauderdale, Florida 33316
 rwmurphy@lawfirmmurphy.com

 Joshua Fegin, Esq.
 Joshua Feygin, PLLC
 1800 E. Hallandale Bch. Blvd. #85293
 Hallandale, Florida 33009
 josh@jfeyginesq.com

 Counsel for Aguila

                                                    s/ Ty G. Thompson
                                                    Attorney




                                                4
